 



Exhibit 10(iii)(A)(5)
The Interpublic Capital Accumulation Plan
Restated Participation Agreement
          WHEREAS,                                          (the “Participant”)
and The Interpublic Group of Companies, Inc. (“Interpublic”) are parties to a
Participation Agreement under The Interpublic Capital Accumulation Plan (“CAP”),
dated                                                              [and amended
as of                                           (insert dates of any amendments,
including payment elections)] (the “Participation Agreement”); and
          WHEREAS, the Participant’s benefit under CAP is governed by the terms
of [his] [her] Participation Agreement and by the terms of the pamphlet entitled
“The Interpublic Capital Accumulation Plan,” as amended and restated effective
January 1, 2007, and as amended from time to time thereafter (the “Plan
Document”); and
          WHEREAS, the Participant and Interpublic wish to amend and restate the
Participation Agreement to comply with a good-faith interpretation of
Section 409A of the Internal Revenue Code and the guidance issued by the
Internal Revenue Service thereunder, and to make clear that the provisions set
forth in the Plan Document that are triggered by a Change of Control (as defined
in the Plan Document) apply to the Participant’s benefit under CAP;
          NOW, THEREFORE, the Participation Agreement is hereby amended and
restated in its entirety as follows:

1.   Effective Date. This amended and restated Participation Agreement shall be
effective as of January 1, 2007, except to the extent provided otherwise herein.
  2.   Credit Amount. Effective                                          [insert
effective date for current dollar credit amount], the Participant’s annual
dollar credit under CAP shall be $                                         and
shall be credited only under the circumstances, and at the time, specified by
the Plan Document. [If the Participant’s dollar credit was ever increased:] [For
                                         (insert year(s), the Participant’s
annual dollar credit under CAP was $                                        ,
and was credited on December 31st of such years.]   3.   Interest. The
Participant’s CAP Account shall be credited with interest on December 31st of
each calendar year (starting with the calendar year after the calendar year in
which the Participant’s participation in the CAP first became effective), at the
rate specified by the Plan Document. For 2007, the interest rate is 4.71%.   4.
  Vesting. Subject to paragraph 5, below, and the provisions of the Plan
Document that are triggered by a Change of Control (as defined in the Plan
Document), the Participant’s CAP account is scheduled to become fully vested on
                                                             (assuming the
Participant continues in the employment of Interpublic and its Subsidiaries
until this date).   5.   Non-Competition and Non-Solicitation. For a period of
two (2) years following the termination of the Participant’s employment for any
reason, the Participant shall not:

 



--------------------------------------------------------------------------------



 



(a) accept employment with or serve as a consultant, advisor or in any other
capacity to an employer that is in competition with the business unit or units
of Interpublic by which the Participant is employed (the “Business Unit”);
(b) directly or indirectly, either on the Participant’s own behalf or on behalf
of any other person, firm or corporation, solicit or perform services for any
account that is a client of the Business Unit at the time of the Participant’s
termination of employment with the Business Unit or that was a client of the
Business Unit at any time within one year prior to the date of the Participant’s
termination of employment; or (c) directly or indirectly employ or attempt to
employ or assist anyone else to employ any person who is at such time or who was
within the six-month period immediately prior to such time in the employ of the
Business Unit. If the Participant breaches any provision of this paragraph 5,
[he] [she] shall forfeit all of the interest that has been or will be credited
to [his] [her] CAP account.
The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic’s legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope, or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope, or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope, or area.

6.   Form of Payment.

  a.   Subject to the special rules set forth in the Plan Document that apply
following a Change of Control (as defined in the Plan Document), and the
remaining provisions of this paragraph 6, the Participant’s vested benefit under
CAP (if any) shall be distributed in the following form [check one]:

       Lump sum
       Monthly installments over 10 years*
       Monthly installments over 15 years*
* Notwithstanding the election above, if the Participant terminates employment
before age 55, or before being credited with at least five years of
participation in CAP, [his] [her] vested benefit under CAP (if any) will
automatically be paid in a lump sum.
The Participant may not change the form in which [his] [her] benefit under CAP
will be paid, except to the extent (if at all) that the Plan Document permits
the Participant to make such a change.

  b.   The form of payment specified by subparagraph a, above, shall be
effective only if payment of the Participant’s vested benefit begins on or after
January 1, 2008. If payment of the Participant’s vested benefit begins before
January 1, 2008, the

 

Capital Accumulation Plan   Page 2 Participation Agreement – Restatement for
Existing Participant           Participant
                                            

 



--------------------------------------------------------------------------------



 



      Participant’s vested benefit under CAP shall be paid in the form specified
by the Participation Agreement as in effect on December 31, 2006.

7.   Benefit Commencement Date. Interpublic shall begin payment of the
Participant’s vested benefit under CAP at the time prescribed by the Plan
Document. However, the following transition rule shall apply in 2007:

  a.   If, under the terms of CAP and the Participation Agreement in effect on
December 31, 2006, payment of the Participant’s benefit was scheduled to begin
before January 1, 2008, payment of the Participant’s benefit shall begin at the
time prescribed by the terms of CAP and such Participation Agreement in effect
on December 31, 2006.     b.   If subparagraph a, above, does not apply:

  (i)   Payment of the Participant’s benefit shall not begin before January 1,
2008; and     (ii)   If the Plan Document prescribes that payment of the
Participant’s benefit should begin before January 1, 2008, payment of such
benefit shall begin on Interpublic’s first pay date for January 2008.

The Participant may not change the time at which payment of [his] [her] benefit
under CAP begins, except to the extent (if at all) that the Plan Document
permits the Participant to make such a change.

8.   Relationship to Plan Document. This Participation Agreement is intended to
be executed and administered in conjunction with the Plan Document. To the
extent that this Participation Agreement does not address an issue, the
applicable terms and provisions of the Plan Document shall govern such issue. To
the extent that any term or provision of this Participation Agreement is
inconsistent with a term or provision of the Plan Document, the term or
provision of this Participation Agreement shall govern.

9.   Complete Statement. This Participation Agreement, as amended and restated
hereby, is a complete statement of the Participant’s benefit and other rights
under CAP and supersedes any prior statement of the Participant’s benefit or
other rights under CAP (except to the extent expressly provided in paragraphs 6
and 7, above). Any change to the terms of this Participation Agreement or to the
Participant’s rights under CAP shall be adopted by executing an amendment or
supplement to the Plan Document or to this Participation Agreement.

10.   Knowing and Voluntary Agreement. By signing this Participation Agreement,
the Participant acknowledges that —

  •   [he] [she] has received and reviewed the Plan Document and this
Participation Agreement,

 

Capital Accumulation Plan   Page 3 Participation Agreement – Restatement for
Existing Participant           Participant
                                            

 



--------------------------------------------------------------------------------



 



  •   [he] [she] fully understands the terms of the Plan Document and this
Participation Agreement, and     •   [he] [she] is entering into this
Participation Agreement voluntarily.

          IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and
the Participant have caused this amended and restated Participation Agreement to
be executed.

              The Interpublic Group of Companies, Inc.       Participant
 
           
BY:
           
 
           
 
  Timothy A. Sompolski
Executive Vice President,
Chief Human Resources Officer        
 
           
DATE:
      DATE:    
 
           

Return to Interpublic’s Human Resources Department.
 

Capital Accumulation Plan   Page 4 Participation Agreement – Restatement for
Existing Participant           Participant
                                            

 